Citation Nr: 0520708	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02-13 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (the RO).   

Procedural History

The veteran served on active duty from February 1965 until 
February 1967.  

In September 1998, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus.  The 
December 2001 rating decision granted service connection and 
a 20 percent disability rating was assigned.  The veteran 
disagreed with the 20 percent evaluation assigned in the 
December 2001 rating decision and initiated this appeal.  The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in September 2002.

In October 2003, the veteran presented sworn testimony during 
a personal hearing in Washington, DC which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

This case was previously before the Board in March 2004.  At 
that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for additional development.  That development has been 
completed to the extent practicable and the AMC issued a 
Supplemental Statement of the Case (SSOC) in May 2005.  The 
case has been returned to the Board for further appellate 
action.  

Matter not on appeal

In an October 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection of 
hypertension.  The veteran did not appeal that decision.

The Board notes that the veteran asserted during his October 
2003 hearing that he believed that his hypertension is 
related to his service-connected diabetes.  See transcript of 
the hearing, page 9.  To the extent that the veteran's 
testimony may be considered another claim of entitlement to 
service connection for hypertension, the matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires the use of 
insulin and a restricted diet as well as quarterly visits to 
a care provider.  Evidence of regulated activities and 
hospitalizations due to hypoglycemic reactions or 
ketoacidosis are not found.  

2.  The veteran has been diagnosed with erectile dysfunction 
related to diabetes.  
The veteran has not been diagnosed with diabetic retinopathy, 
neuropathy, nephropathy or diabetes-related vascular disease.  


CONCLUSION OF LAW

The criteria for an increased disability rating for type II 
diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.84a, 4.115a, 4.115b, 4.119, Diagnostic 
Codes 6080, 7502, 7522 and 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for service-connected type II diabetes mellitus with 
erectile dysfunction.  Specifically, he contends that a 
higher disability rating is warranted due to the fact that 
his diabetes requires daily injections of insulin, diet 
restriction and restriction of leisure activities.  See the 
veteran's October 2003 hearing transcript.  He further 
contends that he suffers from conditions of his eyesight and 
kidneys and suffers from neurological and vascular symptoms 
as part of his diabetes.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2002 statement of the case (SOC) and 
SSOCs issued in October 2002, February 2003 and April 2005 of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in 
October 2001 and March 2004 which were specifically intended 
to address the requirements of the VCAA.  The March 2004 
letter notified the veteran of the requirements for a 
successful increased rating claim.  Specifically, the letter 
stated: "To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
Thus, the March 2004 letter, in conjunction with the July 
2002 SOC and October 2002, February 2003 and April 2005 
SSOCs, not only notified the veteran of the evidence already 
of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
March 2004 VCAA letter, the RO informed the veteran that VA 
was responsible for getting "relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The letter also stated that a VA 
examination would be requested if necessary to make a 
decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The March 2004 VA letter informed the 
veteran that VA would make reasonable efforts to obtain 
"relevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  The 
letter emphasized to the veteran that it was his 
responsibility to make sure that the RO received all 
requested records that were not in the possession of a 
Federal department or agency.  Additionally, the March 2004 
letter advised the veteran that a medical examination would 
be scheduled and that "if you fail to report for your 
examination, your appeal may be denied."

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2004 letter requested that if 
the veteran knew of any additional evidence to support his 
claim that "If the evidence is in your possession please 
send it to us." [Emphasis as in the original letter.]  The 
Board believes that these requests substantially comply with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the March 2004 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that the 
letter also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  The claim was next adjudicated in May 2005, 
after the expiration of that one year period.  

Review of the record reveals that the veteran was not 
provided full notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
December 2001.  However, the veteran was subsequently 
provided with VCAA notice through the March 2004 VCAA letter, 
and the claim was readjudciated subsequent to complete VCAA 
notice in the May 2005 SSOC.  The veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to the VA notice.  A y VCAA 
notice deficiency has been rectified.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The veteran has pointed to no 
prejudice resulting from the timing of VA's notice. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's substantial 
VA treatment records.  The veteran has testified that there 
are no private medical records to be obtained.  During the 
course of this appeal, the veteran has been afforded VA 
general medical examinations in April 2002, November 2002 and 
April 2004.  Pursuant to the Board's March 2004 remand, the 
veteran was provided a VA eye examination in April 2004.    

With respect to the April 2004 VA general medical 
examination, the Board notes that this examination was 
scheduled in order to comply with the instructions in the 
Board's March 2004 remand.  Although the veteran reported for 
the initial April 2004 examination, the examiner determined 
that lab work and a VA vascular examination were both 
necessary in order to determine whether or not the veteran 
suffers from diabetic neuropathy or diabetic kidney disease.  
The veteran failed to report for the vascular examination or 
the follow-up lab work.  The veteran did not provide an 
explanation for his failure to report and has not contacted 
VA to request that these appointments and tests be 
rescheduled.  

Given the veteran's failure to report, the Board therefore 
believes that all actions which were called for in its March 
2004 remand have been completed, to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and a further remand will ensue].  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). It is the responsibility of veterans to 
cooperate with VA. See 38 U.S.C.A. § 5107(a) (West 2002); see 
also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes 
in light of the veteran's disinclination to fully cooperate 
with the process, that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that any further attempts to assist the veteran in 
developing his claims would result in needless delay, and are 
thus unwarranted.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  As was noted in the Introduction, 
the veteran provided sworn testimony at a personal hearing 
which was chaired by the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  Diabetes mellitus that is 
manageable by restricted diet only is assigned a 10 percent 
disability rating. See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2004).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 
100 percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  

Analysis

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus with erectile 
dysfunction, which is currently evaluated as 20 percent 
disabling under Diagnostic Code 7913.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913.

As discussed in the law and regulations section above, 
Diagnostic Code 7913 provides for rating compensable 
complications of diabetes mellitus under appropriate 
diagnostic codes.  This will be discussed in greater detail 
immediately  below. 

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1). Accordingly, the Board will initially review 
the evidence to determine whether any additional separate 
disability ratings may be assigned.  This requires analysis 
of the severity of identified complications of diabetes, to 
ascertain whether such complications are compensable.  

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2004), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case, as the diagnostic code pertaining 
to diabetes specifically contemplates the situation here 
present, namely manifestations of the service connected 
diabetes which could conceivably be separately rated but 
which the medical evidence demonstrates are noncompensable.  

The veteran has alleged that his diabetes manifests in 
complications in the form of diabetic neuropathy, diabetic 
retinopathy and erectile dysfunction.  Additionally, the 
medical evidence of record includes some references to 
diabetic nephropathy and peripheral vascular disease.  The 
Board must thus determine whether compensable disability 
ratings can in fact be awarded for any such complications.  

Medical treatment records and VA examinations, including the 
April 2004 VA examination, reflect the veteran's complaints 
of numbness in his extremities.  The April 2004 examiner 
concluded that numbness in the left lower extremity, only, 
was objectively verified upon examination.  The examiner 
further specifically found that such numbness was "likely 
related to individual nerve compression rather than diabetic 
peripheral neuropathy."  There is no competent medical 
evidence to the contrary.  Accordingly, as the veteran's 
complaint of numbness has not been related to diabetes 
mellitus, so a separate disability rating is not for 
assignment.  Moreover, based on the medical evidence the 
symptoms of numbness cannot be considered as part of the 
veteran's diabetes.  

The medical evidence with regard to diabetic retinopathy 
includes the report of an April 2004 VA eye examination, 
which specifically rules out the presence of diabetic 
retinopathy.  The examination indicates that the veteran's 
eyesight difficulties are attributable to presbyopia and not 
to diabetes.  Medical records from 1999 indicated the 
presence of glaucoma.  This has not since been replicated, 
and in any event it has not been medically established that 
glaucoma is a complication of the veteran's diabetes.  Again, 
there is no competent medical evidence to the contrary.  
Because the veteran's visual difficulties are not 
attributable to diabetes, he is not entitled to a separate 
rating therefor.  Moreover, the symptoms themselves cannot be 
considered as part of the veteran's diabetes.  

Diabetic nephropathy was noted as a "possible" complication 
of the veteran's diabetes by the April 2004 VA examiner.  As 
was noted in the Board's duty to assist discussion, above, 
laboratory testing to clarify the matter was ordered by the 
VA examiner.  The veteran failed to report for the lab work, 
and diabetic nephrophy was not in fact diagnosed.  

Moreover, the medical evidence of record documenting 
treatment from July 1995 through November 2004 does not 
indicate  or even suggest that diabetic nephropathy is 
present.  Moreover, there is no medical evidence that this 
complication, if present, includes symptomatology which would 
allow for the assignment of a compensable rating.  Laboratory 
testing conducted at the VAMC has indicated the presence of 
protein in the veteran's urine.  However, the is no 
indication from the evidence of record of constant albumin or 
albuminuria to warrant a compensable disability rating for 
nephropathy.  See 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 
7502 (2004).    

With respect to vascular disease, on April 2004 examination, 
the examiner noted an absence of pulses in the veteran's 
right foot with normal function in the left lower extremity.  
The examiner concluded that if there were a vascular 
dysfunction in the veteran's right foot such would likely be 
related to the veteran' s diabetes.  The examiner therefore 
referred the veteran for a follow-up vascular examination.  
The veteran did not report and did not explain this failure.  
However, in August 2004 the veteran received outpatient 
treatment including a vascular consultation.  At that time 
the veteran's right lower extremity was noted to have normal 
vascular function.  

In short, the medical evidence of record indicates that 
although the veteran has requested the assignment of separate 
ratings for alleged diabetic retinopathy, diabetic 
nephropathy and diabetic neuropathy, none of these has been 
diagnosed by competent medical professionals.  To the extent 
that the veteran himself contends that he has such 
disabilities, it is now well established that a lay person 
without medical training, such as the veteran, is not 
competent to comment on medical matters such as diagnosis or 
cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 

The evidence suggests that there may be present the possible 
early stages of diabetic nephropathy or mild vascular 
deficits as complications of the veteran's diabetes mellitus.  
However, the veteran failed without explanation to report for 
additional medical testing which may have served to establish 
the existence and severity of such problems.  The Court has 
held that the duty to assist "is not always a one-way street" 
and that, "[i]f a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In short, for reasons stated immediately above, the Board 
concludes that separate disability ratings may not be 
assigned for claimed diabetic retinopathy, diabetic 
nephropathy, diabetic neuropathy or vascular disease under 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

With respect to erectile dysfunction, VA treatment records 
have attributed any erectile dysfunction to service-connected 
diabetes, so the presence of such is not at issue.  

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power", Diagnostic Code 
7522.  See 38 C.F.R. § 4.20 (2004).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power. This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level, 20 percent.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
The medical evidence does not indicate any finding of 
deformity.  Where the criteria for a compensable rating under 
a diagnostic code are not met, as here, a noncompensable 
rating is awarded. See 38 C.F.R. § 4.31 (2004).

Therefore, the Board finds that although erectile dysfunction 
is present as a  complication of the service-connected 
diabetes mellitus, it is noncompensable and therefore cannot 
be rated separately.

Having determined that retinopathy, nephropathy, neuropathy, 
vascular disease and erectile dysfunction are not compensable 
complications of the veteran's service-connected diabetes, 
the Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for diabetes by 
applying the schedular criteria.

As has been discussed in the law and regulations section 
above, in order
for a 40 percent disability rating to be awarded, the 
service-connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  These 
criteria are conjunctive; all three elements must be met.  
See Melson, supra.  Indeed, the first two elements (diabetes 
mellitus requiring insulin and restricted diet) are also 
found in the criteria for a 20 percent rating, already 
assigned. 

VA outpatient treatment records and the April 2002 VA 
examination show that the veteran was using insulin.  
Avoidance of intake of sodium, which is a diet restriction, 
is noted in the April 2002 VA examination.  However, it 
appears from the medical evidence that this restriction is 
due to the veteran's hypertension, not his diabetes.  In any 
event, as noted in the preceding paragraph dietary 
restrictions are contemplated in the currently assigned 20 
percent rating.

The veteran asserted to the April 2004 VA examiner that he 
has experienced a limitation of activities in that he is 
unable to walk long distances or engage in recreation 
activities such as dancing as often as he used to due to 
fatigue which he attributes to diabetes.  The veteran 
acknowledges that some limitation of these actions is due to 
leg and knee pain which is unrelated to diabetes.  

With respect to the veteran's diabetes being a source of 
fatigue, the April 2004 VA examiner requested follow up 
laboratory testing.  As noted above, the veteran did not 
complete the testing.  The medical evidence therefore does 
not include evidence linking the veteran's fatigue to his 
service-connected diabetes.  
  
In addition, and crucially, the medical evidence indicates 
that no health care provider has suggested that the veteran's 
activities be regulated.  The April 2002 VA examination 
contained a specific finding of no restriction of activities 
due to diabetes.  There is no competent medical evidence to 
the contrary, i.e. medical evidence indicating that 
regulation of activities is required due to the service-
connected diabetes.  The criteria for the assignment of a 40 
percent disability rating are not met or approximated for 
that reason.  

The Board further notes that there is not even a hint of any 
pathology attributable to diabetes mellitus which would call 
for the assignment of even higher disability ratings (i.e. 60 
percent and 100 percent) and the veteran does not appear to 
so contend.  Specifically, the record is absent any evidence 
of hospitalization due to complications of diabetes or visits 
to his physician for diabetes-related complications in excess 
of twice a month.  

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913.    

Fenderson considerations

As discussed in the law and regulations section above, under 
Fenderson the Board must determine whether staged ratings are 
appropriate in this case.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
diabetes mellitus has not changed appreciably since he filed 
his claim for service connection in September 1998.  The 
veteran has increased the dosage of his medications, but 
otherwise has not suffered a change in his condition.  The 
medical evidence, and in particular the examination reports 
discussed above, does not indicate symptoms that would 
approximate a rating higher than 20 percent at any time 
during the period of time under consideration.  Based on the 
evidence, the Board finds that a 20 percent disability rating 
was properly assigned for the entire period.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected type II 
diabetes mellitus results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria]. As noted elsewhere in this decision, his 
sole contention is that his service-connected disability 
warrants a higher rating.  Accordingly, in the absence of the 
matter being raised by the veteran or adjudicated by the RO, 
the Board will not address the veteran's entitlement to an 
extraschedular rating.  In the event the veteran believes 
consideration of an extraschedular rating for his type II 
diabetes mellitus is in order because it presents an 
exceptional or unusual disability picture, he may raise this 
matter with the RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected type II diabetes mellitus with erectile 
dysfunction, currently evaluated as 20 percent disabling.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased rating for type II diabetes 
mellitus is denied.




	                        
____________________________________________
	Barry F. Bohan  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


